Citation Nr: 0420880	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-27 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for peripheral vascular 
disease.

3.  Entitlement to service connection for left below the knee 
amputation.

4.  Entitlement to service connection for loss of toes of the 
right foot.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had over 20 years of active 
service, including from May 1979 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the VARO in Atlanta, Georgia.  In 
March 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Among other things, the VCAA eliminated 
the concept of a well-grounded claim and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  The law also provided that under certain 
circumstances claims that had been denied as not well 
grounded and became final during the period from July 14, 
1999, to November 9, 2000, could be re-adjudicated as if the 
denial had not been made.  

Although the RO denied reopening service connection claims, 
including for diabetes mellitus and depression with insomnia 
and sleep impairment, in a May 2003 rating decision, these 
issues were initially denied in a September 1999 rating 
decision as not well grounded.  As the veteran continues to 
assert entitlement to service connection for diabetes 
mellitus and a sleep disorder, in light of the VCAA the Board 
finds these issues must be considered upon de novo 
adjudication.  The Board also notes the veteran's February 
2002 correspondence may be construed as a claim for 
compensation for a left lower extremity disability under the 
provisions of 38 U.S.C.A. § 1151.  The Board finds these 
matters are inextricably intertwined with the issues on 
appeal; therefore, the case must be remanded for additional 
development.  See, Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, there has been a significant recent change in 
VA law.  Regulations implementing the VCAA have been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and the implementing regulations apply in the 
instant case.  A review of the record shows the veteran was 
notified of the VCAA as it applies to his present appeal by 
correspondence dated in November 2001.

In September 2003 the veteran submitted pertinent evidence (a 
copy of a report of examination completed in July 1993, less 
than one year after his retirement from service) which has 
not been considered by the agency of original jurisdiction 
(AOJ).  As the veteran has not waived such consideration, the 
case must be remanded for additional development.  

In addition, the veteran contends VA medical records 
associated with a July 1997 Persian Gulf War examination are 
not of record.  Generally, VA records are held to be within 
the Secretary's control and are considered to be a part of 
the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, further development is required prior to appellate 
review.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2003).  The record 
includes competent evidence of current disabilities which may 
be associated with the medical problems he experienced during 
his more than 20 years of active service.  See 38 C.F.R 
3.159(c)(4).  

Accordingly, this case is REMANDED for the following:  

1.  As the claims concerning diabetes 
mellitus, a sleep disorder, and 
compensation for a left lower extremity 
disability under the provisions of 
38 U.S.C.A. § 1151 are deemed to be 
"inextricably intertwined" with the 
issues on appeal, the RO should ensure 
that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied as to these 
matters.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate these claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to these claims.  

2.  Thereafter, the AOJ must adjudicate, 
de novo, the issues of entitlement to 
service connection for diabetes mellitus 
and for a sleep disorder and must 
adjudicate the veteran's claim for 
compensation for a left lower extremity 
disability under the provisions of 
38 U.S.C.A. § 1151.  The veteran and his 
representative should be notified of any 
decision and of his appellate rights.  If 
a timely notice of disagreement is filed, 
the veteran should be furnished a 
statement of the case and provided the 
requisite period of time for a response..

3.  The AOJ should obtain complete copies 
of any VA medical records associated with 
the veteran's July 1997 Persian Gulf War 
examination.

4.  The veteran should be scheduled for 
appropriate examination(s) for opinions 
as to the date of onset and etiology of 
his hypertension, peripheral vascular 
disease, left below the knee amputation, 
and loss of toes of the right foot.  The 
claims folder must be made available to 
the examiner(s).  The examiner(s) should 
review pertinent medical records in the 
claims folder, to include the service 
medical records and the results of the 
post-service examinations, including the 
report of the July 1993 examination, and 
elicit a history from the veteran as to 
pertinent symptoms he experienced during 
his 20 years of active service, as well 
as his symptoms following his retirement 
from service in September 1992.  The 
examiner(s) should provide opinions as to 
the following:

?	Is it as likely as not that the 
veteran has hyper-tension or a 
peripheral vascular disease that 
began during his military service or 
is the result of any incident of 
such service?

?	Is it as likely as not that his left 
below the knee amputation or loss of 
toes of the right foot were due to 
injuries or disease he experienced 
during his military service (the 
service medical records document 
continuing problems with both knees 
during service, including surgery on 
the left knee in April 1974 and 
hospitalization for a left knee 
injury in April and May 1987)?

5.  After completion of the above and any 
additional development deemed necessary, 
the AOJ should review the issues on 
appeal.  The AOJ must consider all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

